Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Klinzing (US 5697158).

Regarding claim 1, Klinzing discloses - A locking device (Col. 5, line 62 - “FIG. 5 is a perspective view of a first embodiment of locking mechanism”) for a rotary-drive handheld power tool (Col. 1, line 5 – “orthopedic surgical devices having rotatable portions”), comprising: 

a shaft  (Fig. 8, orbiting link 136) configured to drive an accessory device  (Figs. 1 and 8 tool mounting means 30 shown attached to blade 32) configured to be connected to the handheld power tool; 

a locking element (Col. 13, line 9, “ (Fig. 5, “The locking member 216 also includes a tapered detent 222 with tapered side walls 223, and elongate arm portion 229. The tapered detent 222 is preferably complementary to the taper of the slots 209”) configured to lock the shaft; and 

an activating element (Fig. 8,  locking member 216) configured to activate the locking device, wherein the activating element is mounted such that it is movable along a shaft axis of the shaft (Fig. 9, shows the movement of 216 as a dotted line.  As part of its movement is forward/backward, it moves along the shaft axis).  

Regarding claim 2, Klinzing further discloses - the activating element (Fig. 8,  locking member 216) is mounted so that it can move in translation (Fig. 9 shows translation).  

Regarding claim 3, Klinzing further discloses – the activating element  (Fig. 8,  locking member 216) is mounted such that it is movable parallel to the shaft (As seen in Fig. 9, at a portion of the rotation of the activating element, the locking member 216 is moving parallel to the shaft).  


Regarding claim 4, Klinzing further discloses – the locking device has a locking state and a release state (Col. 13, line 63, “A user may move the locking member 216 from the locking position toward the release position by pressing on manually engageable surfaces 214 of the locking member 216”); and 
the activating element  (Fig. 8,  locking member 216) is arranged closer to the accessory device  (Figs. 1 and 8 tool mounting means 30 shown attached to blade 32) in the locking state than in the release state (As seen in Fig. 8, the solid line represents the locked state, in which 216 is nearest to the right side of the page, in which the accessory device is located) when the accessory device  is connected to the handheld power tool.  


Regarding claim 5, Klinzing further discloses – the activating element (Fig. 8,  locking member 216) is configured to be moved into a release state (shown as dotted line in Figure 9) when the activating element moves toward the accessory device (Fig. 8,  locking member 216) when the accessory device is connected to the handheld power tool; and the activating element is configured to be moved into a locking state when the activating element moves away from the accessory when the accessory device is connected to the handheld power tool (Col. 13, line 63, “A user may move the locking member 216 from the locking position toward the release position by pressing on manually engageable surfaces 214 of the locking member 216”.  

Regarding claim 6, Klinzing further discloses – an actuating element configured to move the locking element  (Fig. 5, “The locking member 216 also includes a tapered detent 222 with tapered side walls 223, and elongate arm portion 229. The tapered detent 222 is preferably complementary to the taper of the slots 209”)in a different movement direction than a movement direction of the activating element.  

Regarding claim 7, Klinzing further discloses –  a spring element configured to reset the locking device (Col. 13, line 51, “A compression spring 225 is mounted between the stationary portion 203 and the detent 222 of the locking member 216. The spring 225 biases the locking member 216 toward the locking position. The detent 222 preferably includes a spring stop or center 271 for retaining one end of the spring 225 on the detent 222.”) by resetting at least one of the activating element (Fig. 8,  locking member 216) and the locking element  (Fig. 5, “The locking member 216 also includes a tapered detent 222 with tapered side walls 223, and elongate arm portion 229. The tapered detent 222 is preferably complementary to the taper of the slots 209”).  

Regarding claim 8, Klinzing further discloses – an activating lever (Fig. 5, manually engageable surfaces 214 – as seen in Fig. 5, the device has an abutment surface which restricts travel of 214 and thus 216) configured to restrict movement of the activating element (Fig. 8,  locking member 216).  

Regarding claim 9, Klinzing further discloses – a locking sleeve (Figs. 5, 11-12,  grooved sleeve 208) arranged on the shaft.  

Regarding claim 10, Klinzing further discloses – the locking sleeve (Figs. 5, 11-12,  grooved sleeve 208) has a locking recess (Fig. 5, “The sleeve 208 has a plurality of tapered grooves or slots 209”) configured to receive the locking element a locking state (Fig. 5, “The locking member 216 also includes a tapered detent 222 with tapered side walls 223, and elongate arm portion 229. The tapered detent 222 is preferably complementary to the taper of the slots 209”), and to secure the shaft against twisting.  

Regarding claim 11, Klinzing further discloses - A handheld power tool, comprising: 

a locking device e (Col. 5, line 62 - “FIG. 5 is a perspective view of a first embodiment of locking mechanism”) according to claim 1; and 

a drive unit (Fig. 1, motor 424),configured to drive the accessory device directly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knight, (US 2021/0220925) and Gordon, (US 2019/0291247) utilizes a similar type of tool and a similar locking mechanism. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731